Filed 6/23/14 In re T.R. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re T.R., a Person Coming                                          H039845
Under the Juvenile Court Law.                                       (Santa Clara County
                                                                     Super. Ct. No. JV39538)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

T.R.,

         Defendant and Appellant.



         Minor T.R. appeals from the disposition order of the juvenile court, which
followed a probation violation hearing. T.R.'s appointed counsel has filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) in which no issues are raised.
On January 1, 2014, we notified T.R. of his counsel's brief. We gave T.R. leave to file,
within 30 days, a brief or letter stating any grounds or argument he might wish to have
considered by this court. That time has elapsed and T.R. has not submitted a letter or
brief. We have reviewed the entire record and find no arguable issues. Accordingly, we
affirm the juvenile court's disposition order.
                             Proceedings in the Juvenile Court
       On September 19, 2012, the Santa Clara County District Attorney filed a juvenile
wardship petition pursuant to Welfare and Institutions Code section 602 (602 petition).
In the petition the district attorney alleged that (1) T.R. carried alcohol in a vehicle while
under the age of 21 in violation of Vehicle Code section 23224, subdivision (a), a
misdemeanor (count one); (2) T.R. drove while under the influence of alcohol in
violation of Vehicle Code section 23152, subdivision (a), a misdemeanor (count two);
and (3) T.R. drove with a blood alcohol level of 0.08 or more in violation of Vehicle
Code section 23152, subdivision (b), a misdemeanor (count three). On October 29, 2012,
after the juvenile court informed T.R. of his constitutional rights and he waived those
rights, T.R admitted the charges in counts one and three and the district attorney moved
to dismiss count two. The court accepted T.R's admissions and found the allegations in
the petition to be true.1 The court set a disposition hearing for October 29, 2012.
       On October 29, 2012, the juvenile court adopted the recommendations in the
probation officer's report that the court place T.R. under the supervision of a probation
officer for six months without the court declaring T.R. a ward of court.2 (Welf &. Inst.
Code, § 725.) Among other things, the court ordered that T.R. participate in drug/alcohol
counseling, anger management counseling, and/or individual counseling. Further, the
court ordered that T.R. not use or possess or be under the influence of any form of a
controlled or illegal substance, and that T.R. submit to random drug and alcohol testing at
least twice a month. In addition, the court ordered that T.R. complete 40 hours of public
service work by February 15, 2013, and that he attend school regularly with no
unexcused absences.



1
      The court dismissed count two.
2
      The court made some minor modifications to the recommendations and then
adopted the recommendations as so modified.

                                              2
       Subsequently, at a compliance hearing held on February 15, 2013, T.R.'s probation
officer alleged that T.R. had failed to complete his public service work, had violated his
no alcohol/drug condition, had failed to enroll in substance abuse counseling and failed to
attend a Mothers Against Drunk Driving presentation as ordered by his probation officer.
The probation officer recommended that T.R. be adjudged a ward of the court. The court
continued the matter to March 22, 2013. On March 22, 2013, the court continued the
matter to April 29, 2013. The probation officer's memorandum submitted to the court for
the March 22, 2013 hearing indicates that T.R.'s positive drug tests were the result of
prescription medication that T.R was taking and not due to illegal drug use. T.R.'s
probation officer noted that T.R had been attending substance abuse counseling on a
regular basis and was scheduled to complete his public service work. Accordingly, the
probation officer stated "this Officer is not opposed to [T.R.'s] remaining on Probation
without Wardship."
       On May 28, 2013, at a contested hearing held to decide whether T.R. had failed on
probation and should be adjudged a ward of court, T.R.'s counsel did not contest the
probation officer's allegations that T.R. had violated his no alcohol/drug condition three
times as revealed by three urine tests that indicated he had consumed alcohol while he
was on probation; that T.R. had failed to complete substance abuse counseling and had
been terminated from the program; and that T.R. had accumulated six unexcused
absences from school since March 22, 2013. However, counsel argued that the court did
not have jurisdiction to declare T.R. a ward of court because T.R.'s probation had
expired. Counsel did not provide the court with any authority for this proposition.
       After hearing from counsel, the juvenile court expressed its concern that T.R. was
still consuming alcohol. The court found that T.R. had failed to comply with the
conditions of probation that the court had imposed. The court adjudged T.R. a ward of
the court and continued him on probation on the same terms and conditions.



                                             3
       Our independent review shows that T.R. received all notices required by law. At
all times T.R. was ably represented by independent counsel. The record shows that T.R.
consulted with counsel before admitting the allegations of the 602 petition and that his
admissions were not made until after he received the appropriate warnings and
admonitions.
       Substantial evidence supports the juvenile court's findings; T.R. failed to comply
with several of the conditions of his probation. We find no error in the disposition.3
       We conclude that because of counsel's compliance with the Wende procedure and
our review of the record, T.R. has received adequate and effective appellate review of the
juvenile court's findings and orders entered against him in this case. (Smith v. Robbins
(2000) 528 U.S. 259, 278-279; People v. Kelly (2006) 40 Cal.4th 106, 112–113.)
                                        Disposition
       The juvenile court's disposition order is affirmed.




3
        If a minor fails to comply with the conditions of probation, the court may adjudge
the minor to be a ward of the court. (Welf. & Inst. Code, § 725(a).) Thus, if the court is
dissatisfied with a minor's performance on a prewardship grant of probation, it may
reinstitute the wardship proceedings. The minor is then entitled to an evidentiary hearing
on whether he or she violated the terms of probation and a disposition hearing, including
notice and a current social study. (In re Deon W. (1998) 64 Cal.App.4th 143, 146.) All
of these requirements were satisfied in this case.

                                             4
                                 ______________________________
                                 ELIA, J.


WE CONCUR:




______________________________
PREMO, Acting P. J.




______________________________
MIHARA, J.




                                   5